Citation Nr: 0513643	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to benefits as a child of a Vietnam veteran born 
with spina bifida.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is the son of a veteran who served on active 
duty from February 1968 until June 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision of the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  There is no evidence that the veteran served in the 
Republic of Vietnam.

2.  There is no competent evidence that the appellant has 
spina bifida, and it is not otherwise alleged.  


CONCLUSION OF LAW

The appellant is not entitled to benefits as a child of a 
Vietnam veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002); 38 C.F.R. § 3.814 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim".]  
In the instant case, appellant has not alleged that he has 
ever had a diagnosis of spina bifida and there is no evidence 
of record of a spina bifida diagnosis.  This fact is not in 
dispute, and resolution of the appeal is dependent upon 
whether the benefit sought may be granted in the absence of a 
medical diagnosis of spina bifida.  The determination that 
must be made is strictly a legal one, and under the Court's 
guidelines noted above, it appears that the VCAA does not 
apply.

Regardless, appellant has received adequate notice of what is 
necessary to establish his claim.  A January 2003 letter from 
the RO (prior to the rating appealed) notified the appellant 
of the type of evidence needed to establish his claim, and of 
his and VA's responsibilities in claims development.  The 
initial rating decision in February 2003 and an October 2003 
statement of the case notified the veteran of applicable laws 
and regulations, of what the evidence showed, and why his 
claim was denied.  Regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the January 2003 letter asked him to 
submit or identify (for VA to obtain) any additional evidence 
concerning his claim.  This was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


II.  Factual Background

The veteran's DD Form 214 does not show any indication of 
Vietnam service.  In July 2003 the RO asked the Service 
Department to certify the veteran's dates of service in 
Vietnam.  The Service Department certified that there was no 
evidence in the veteran's file to substantiate any service in 
the Republic of Vietnam.  

On appellant's December 2002 claim, he answered, "No", when 
asked whether he had been diagnosed with spina bifida.    

Private medical records for the appellant from 1986 to 1988 
show diagnoses of active peptic ulcer disease, melena, recent 
upper respiratory infection and chronic peptic ulcer disease.  
Appellant had had a peptic ulcer since age 6 and had had 
recurrent pain since then.  In 1986 he had a gastrectomy for 
peptic ulcer disease.  1995 to 2002 private medical records 
show treatment for body aches, headache and cough, herpes 
simplex virus, lower lip lacerations and hip pain. 

III.  Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

In the instant case, there is no evidence that the veteran, 
the appellant's father, is a Vietnam veteran.  The veteran's 
DD 214 does not show Vietnam service, and it has been 
specifically certified that there is no evidence in the 
veteran's file to substantiate any service in the Republic of 
Vietnam.  Without establishing that his father actually 
served in Vietnam, there is no way for appellant to establish 
he is entitled to benefits as the child of a Vietnam veteran.

Even if appellant could establish that his father served in 
Vietnam, he would still need to establish that he is 
suffering from spina bifida.  However, there is no evidence 
of record that shows any diagnosis, treatment or symptoms of 
spina bifida and appellant has indicated that spina bifida 
has not been diagnosed.      

The governing law and regulations are unambiguous; they make 
no provision for granting the benefits sought where the 
claimant is not a child of a Vietnam veteran and has not 
received a diagnosis of spina bifida.  See Jones, supra; see 
also VAOPGCPREC 5-99, supra.  Since the law is dispositive, 
the Board must deny the claim on the ground of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).







ORDER

Entitlement to benefits, including a monetary allowance, as a 
child of a Vietnam veteran born with spina bifida, is denied.



	                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


